DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 3, 14, 18 are amended in the reply filed on 06/14/2022; claims 8-10, 12, 13, 16, 17, 20 were previously withdrawn; claim 5 is cancelled.
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 12-15, filed 06/14/2022, with respect to claim 1 have been fully considered and are persuasive.  The 103 rejections of 03/15/2022 have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 16-17 which are directed to a method of use group non-elected without traverse.  Accordingly, claims 16-17 have been cancelled. Non-elected species claims 8-10, 12-13, 20 are hereby rejoined, being linked to the allowable independent claim. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin K. Brask on 07/26/2022.

The application has been amended as follows: 

18. (Currently Amended) A plasma processing chamber comprising: a plasma chamber; a plasma source to generate a plasma containing gas ions in the plasma chamber; and an electrostatic chuck including a base plate, a top plate, a first electrode in the top plate proximate the top surface of the top plate to electrostatically grip a workpiece, when present, the first electrode having a width, and the first electrode comprising a first web of a plurality of usually orthogonal crossing wires extending across the width of the first electrode, a second electrode in the top plate spaced apart from the first electrode and below the first electrode, the second electrode having a width greater than the width of the first electrode, and the second electrode comprising a second web of a plurality of usually orthogonal crossing wires extending across the width of the second electrode, wherein the width of the second electrode is greater than a width of the workpiece, when present, and the first and second electrodes being coupled to a power supply to electrostatically charge the first electrode, a plurality of conductive pegs electrically connecting the first electrode to the second electrode, wherein the first electrode, the second electrode and the plurality of conductive pegs form a Faraday cage and a plurality of lift pin holes extending through the Faraday cage, each of the plurality of lift pin holes off-set from a center of the Faraday cage.
16. (Cancelled).
17. (Cancelled).
Allowable Subject Matter
Claims 1-4, 6-15, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses a plasma processing chamber comprising: a plasma chamber; a plasma source to generate a plasma containing gas ions in the plasma chamber; and an electrostatic chuck including a base plate, a top plate, a first electrode in the top plate proximate the top surface of the top plate to electrostatically grip a workpiece, when present, the first electrode having a width, and the first electrode comprising a first web of a plurality of usually orthogonal crossing wires extending across the width of the first electrode, a second electrode in the top plate spaced apart from the first electrode and below the first electrode, the second electrode having a width greater than the width of the first electrode, and the second electrode comprising a second web of a plurality of usually orthogonal crossing wires extending across the width of the second electrode, wherein the width of the second electrode is greater than a width of the workpiece, when present, and the first and second electrodes being coupled to a power supply to electrostatically charge the first electrode, a plurality of conductive pegs electrically connecting the first electrode to the second electrode, wherein the first electrode, the second electrode and the plurality of conductive pegs form a Faraday cage.
However the prior art of record does not teach or disclose a plurality of lift pin holes extending through the Faraday cage, each of the plurality of lift pin holes off-set from a center of the Faraday cage, as set forth in the present claims. 
The apparatus of Shamouilian in view of Kajihara as evidenced by Hoffman, Martinez, Hansen, Matyushkin fail to disclose the limitations above. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718